United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                  April 27, 2006

                                      Before

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 04-1062
                                               Appeal from the United States District
KENNETH A. MARSHALL,                           Court for the Northern District
             Plaintiff-Appellant,              of Indiana, South Bend Division.

      v.                                       No. 03 C 460

STANLEY KNIGHT, et al.,                        Robert L. Miller, Jr.,
           Defendants-Appellees.               Chief Judge.


                                    ORDER

      The opinion issued on April 26, 2006, is amended as follows:

       The second sentence of the first paragraph on page 1 shall be replaced by the
following sentence: “Before the superintendent was served with the complaint,
Marshall filed what he captioned a ‘Petition To Amend Complaint And To Include The
Submissions Of Exhibits and Affidavits.’”